 1
 2
 3
 4                                                               JS‐6

 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   Luis Marquez,
11
                                               Case: 2:19‐CV‐05475‐JFW‐SS
                Plaintiff,
12
                                               Judgment
        v.
13   ARCP UO Portfolio IV, LP, a
14
     Delaware Limited Partnership; ARCP
     GP UO Portfolio IV, LLC, a Delaware
15
     Limited Liability Company;
     APRO, LLC, a Delaware Limited
16
     Liability Company; and Does 1‐10,

17
                Defendants.

18
19
20
             Pursuant to Federal Rule of Procedure 68(a), JUDGMENT is entered in

21   favor of plaintiff Luis Marquez and against defendants ARCP UO Portfolio
22   IV, LP, a Delaware Limited Partnership; ARCP GP UO Portfolio IV, LLC, a
23   Delaware Limited Liability Company; APRO, LLC, a Delaware Limited Liability
24
     Company in the amount of $10,000. This shall be the total amount paid by
25
     Defendants in relation to any liability claimed in the Action, including all
26
27
     costs, and attorney's fees, otherwise recoverable in the Action by Plaintiff.

28


                                           1

     Proposed JUDGMENT                                              2:19‐CV‐05475‐JFW‐SS
 1          Additionally, within 180 days, defendants ARCP UO Portfolio IV, LP, a
 2   Delaware Limited Partnership; ARCP GP UO Portfolio IV, LLC, a Delaware
 3   Limited Liability Company; APRO, LLC, a Delaware Limited Liability Company
 4
     are shall:
 5
            1. Provide an accessible path of travel to the air pump and an
 6
                  accessible sales counter at the property located at 10211 E.
 7
 8                Alondra Blvd., Bellflower, California, in compliance the 2010
 9                Americans with Disabilities Act Standards for Accessible Design.
10          2. Maintain the property in compliance with applicable accessibility
11
                  standards.
12
            3. Make the property available for inspection by Plaintiff upon 10
13
                  days written notice, served by certified mail.
14
15
16
17   Dated: March 18, 2020
18                                             Hon. JOHN F. WALTER
19
                                               United States District Judge

20
21
22
     Presented by:
23   Dennis Price, Esq.
24   858‐375‐7385
     dennisp@potterhandy.com
25
     Attorney for Plaintiff
26
27
28


                                              2

     Proposed JUDGMENT                                                2:19‐CV‐05475‐JFW‐SS
